Gaston, J.
The County Court derives all its power of appointing constables and taking bonds from them from the Statute, to which we have referred in the opinion delivered in the case brought on the relation of McRae’s Administrators against Wall and Garrott, (supra p. 267.) It is ordered to supply a vacancy, when no election has been made by the people, “ seven justices being present.” From this order flows its authority, which is necessarily special. It is given to the court, seven justices being present, but not otherwise. The appointment, therefore, in this case, was wholly without authority, and, for the reasons given in the case already referred to, the instrument given as an official bond was altogether inoperative, because not accepted by an authorized agent of the State.
Per Curiam, Judgment affirmed.